Name: Commission Regulation (EEC) No 4036/87 of 30 December 1987 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87No L 378/74 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4036/87 of 30 December 1987 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the present nomenclature ; Whereas the levy should, in the light of the application of the detailed rules and arrangements specified in Regula ­ tion (EEC) No 599/86 to the data available to the Commission, be fixed as shown in Article 1 of this Regu ­ lation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3993/87 (2) and in particular Article 1 6 (8) thereof, Whereas, in accordance with Article 303 of the Act of Accession of Spain and Portugal, a reduced levy is applied during the period of seven years following accession on imports into Portugal of certain quantitites of raw sugar originating in certain third countries ; Whereas Commission Regulation (EEC) No 599/86 (3), as last amended by Regulation (EEC) No 3581 /87 (4), fixes the reduced levy applicable on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries ; Whereas Council Regulation (EEC) No 2658/87 (*) intro ­ duces from 1 January 1988 a new combined nomencla Article 1 The reduced levy on imports into Portugal of raw sugar intended for refining (subheadings 1701 11 10 and 1701 12 10 of the combined nomenclature) is fixed for this quality type at 30,1 6 ECU/100 kg. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 377, 31 . 12. 1987. (3) OJ No L 58, 1 . 3 . 1986, p. 18 . 0 OJ No L 339, 1 . 12 . 1987, p . 9 . 0 OJ No L 256, 7. 9 . 1987, p. 1 .